Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that the rayon parasols and umbrellas covered by these.appeals are of the same character as those involved in Neap. Dec. 5006; that the appraised value of such items, less any additions made by the importer by reason of the so-called Japanese consumption tax, represents the export value of such merchandise, and that there was no higher export value therefore, at or about the dates of exportation.
*728On the agreed facts, and following the cited authority, I find and hold the proper dutiable export value of the rayon parasols and umbrellas covered by said appeals to be the value found by the appraiser, less any additions made by the importers by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.